Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6, 9-17, 19, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses a hybrid imaging system for 3D imaging of an underwater target by alternating structured-light and spatially non-coherent light, comprising: two optical image sensors for stereoscopic imaging of the target; a switchable structured-light emitter having different wavelengths for illuminating the target; a switchable spatially non-coherent light source for illuminating the target; and a data processor connected to the image sensors, structured-light emitter and spatially non- coherent light source, wherein the data processor is further configured for processing both captured structured-light emitter images and spatially non-coherent light source images to obtain merged 3D imaging data of a surface of the target, wherein the merged 3D imaging data comprises 3D texture data, and wherein the data processor is configured for alternating between operating modes, the operating modes comprising: a first mode wherein the structured-light emitter is activated, the spatially non- coherent light source is deactivated, and the image sensors are activated to capture reflected light from the structured-light emitter; and a second mode wherein the structured-light emitter is deactivated, the spatially non- coherent light source is activated, and the image sensors are activated to capture reflected light from the spatially non-coherent light source.

Most Pertinent Prior Arts:
WO 2014/060562

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486